Citation Nr: 1550046	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  09-49 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for a left knee disability, including on an extraschedular basis.

2.  Entitlement to service connection for a low back disability, including as due to a service-connected left knee disability.

3.  Entitlement to service connection for a right knee disability, including as due to a service-connected left knee disability.

4.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression with possible psychotic features and bipolar disorder, including as due to a service-connected left knee disability.

5.  Entitlement to service connection for plantar fasciitis of both feet, including as due to a service-connected left knee disability.

6.  Entitlement to service connection for bilateral pes planus, including as due to a service-connected left knee disability.

7.  Entitlement to service connection for posterior tibial tendinopathy of both feet, including as due to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had a period of active duty training (ACDUTRA) in the U.S. Marine Corps Reserves from May 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied, in pertinent part, the Veteran's claims of service connection for a low back disability, a right knee disability, and for an acquired psychiatric disability other than PTSD, to include depression with possible psychotic features and bipolar disorder (which was characterized as depression with possible psychotic features), each including as due to a service-connected left knee disability.  The Veteran disagreed with this decision later in July 2009.  He perfected a timely appeal in December 2009 and requested a Travel Board hearing at the RO.

This matter also is on appeal from a February 2013 rating decision in which the RO denied the Veteran's claim for a disability rating greater than 30 percent for a left knee disability.  The Veteran disagreed with this decision later in February 2013.  He perfected a timely appeal in January 2014.

This matter finally is on appeal from a November 2013 rating decision in which the RO denied, in pertinent part, the Veteran's claims of service connection for plantar fasciitis of both feet (which was characterized as separate service connection claims for plantar fasciitis in each foot), bilateral pes planus (which was characterized as separate service connection claims for pes planus in each foot), and for posterior tibial tendinopathy in both feet (which was characterized as separate service connection claims for posterior tibial tendinopathy in each foot).  The Veteran disagreed with this decision in December 2013.  He perfected a timely appeal in September 2014.  A Travel Board hearing was held at the RO in July 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's Travel Board hearing testimony, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to a disability rating greater than 30 percent for a left knee disability, including on an extraschedular basis, and entitlement to service connection for a low back disability, including as due to a service-connected left knee disability, a right knee disability, including as due to a service-connected left knee disability, plantar fasciitis of both feet, including as due to a service-connected left knee disability, bilateral pes planus, including as due to a service-connected left knee disability, and posterior tibial tendinopathy of both feet, including as due to a service-connected left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his bipolar disorder preexisted his period of ACDUTRA, and was aggravated by his period of ACDUTRA.  


CONCLUSION OF LAW

Bipolar disorder was aggravated during a period of ACDUTRA.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claim of entitlement to service connection for a mental disorder, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.



II.  Service Connection 

With respect to the Veteran's service connection claim for an acquired psychiatric disability other than PTSD, to include depression with possible psychotic features and bipolar disorder, including as due to a service-connected left knee disability, as noted above, the Veteran served on a period of active duty for training (ACDUTRA) from May 1979 to March 1980.  Service treatment records show the Veteran sustained a shattered anterior ligament tear of the left knee for which he underwent a repair in August 1979.  The Veteran was hospitalized from August 2, 1979 to August 20, 1979.  Thereafter, the Veteran underwent continued outpatient treatment through October 1979, and ceased further treatment in November 1979.  He was disenrolled from the platoon leaders class program and honorably discharged.

The record shows that the Veteran was examined for VA adjudication purposes in May 2009.  The May 2009 VA examiner opined that the Veteran's service-connected left knee disability did not cause his current acquired psychiatric disability other than PTSD.  The VA examiner did not specifically address aggravation.  

The Board notes that, following the July 2015 hearing, the Veteran provided an opinion letter from A.H.S., Ph.D., concerning the contended etiological relationship between his current acquired psychiatric disability other than PTSD (which Dr. A.H.S. diagnosed as bipolar I disorder) and active service.  The opinion reads as follows:

I am writing in response to your request for a diagnosis and an opinion about the cause of your mental health diagnosis.  As you know I have done evaluations in this area for the VA in the past.  

I diagnosed you with Bipolar I Disorder.  You came to me with a previous diagnosis of Major Depression, but after evaluating you, I believe that this new diagnosis is more accurate.  You show clear evidence of Depression:  Recurrent depressed mood, suicidal ideation (although you explained that actually acting on these thoughts is unlikely) increased sleep, reduced interest in pleasurable activity, feelings of worthlessness and other depressive symptoms. However your symptoms also include periodic expansive moods, pressured speech, flight of ideas, increased energy, increased talkativeness, potential for high risk activity and other symptoms that indicate the hypomanic phase of Bipolar Disorder. You reported psychotic like auditory hallucinations of a disturbing nature, although beyond being disturbing, these do not seem to seriously impair your daily function.

In my opinion this mental condition has been aggravated beyond its natural progression by the traumatic experiences you described in the military.  As you explained, your in-service injury ended your expected career in the Marine Corps.  It also caused you to be hospitalized for several months to be administered large doses of morphine.  You have had difficulty performing your job with the Post Office (especially walking) and continue to have feelings of worthlessness and self loathing because you could not complete your military expectations.

While generally thought to be familial in nature, this disorder presented itself while you were still in the military as is the usual case for Bipolar Disorder which emerges in early adulthood.  Also, the injury you sustained, the end of your expected career in the military, and possibly the pain medication used, caused a significant progression of the mental disorder.  It is certainly more likely than not that these experiences aggravated the natural progression of this disorder.

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone. Id. ; see also 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6. 

No presumptions attach (including soundness, aggravation, or presumptive diseases under service connection) unless "veteran" status is attained (although, some presumptions will not apply to periods of ACDUTRA and INACDUTRA).  In establishing "veteran" status based on aggravation during ACDUTRA, although an active duty for training claimant is not required to show that his active duty for training proximately caused the worsening of his preexisting disability, the definition of aggravation set forth in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101(24)(B) does require that an active duty for training claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his active duty for training.  Donnellan v. Shinseki, 24 Vet. App. 167, 173 (2010).  The causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service. Id. at 173-74.  "Aggravated in the line of duty" as its used in 38 U.S.C.A. § 101(24)(B) means that in order for a claimant to establish his status as a "veteran" under 38 U.S.C.A. § 101(24)(B), he must demonstrate that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of active duty for training.  Id. at 174.  The standard of proof remains the "benefit of the doubt" standard.

Service connection has already been established for a left knee disability based on the Veteran's period of ACDUTRA.  The Veteran is seeking to establish service connection for another disability based on the same period of ACDUTRA.  The Court of Appeals for Veterans Claims has not addressed the question of when a claimant establishes veteran's status for a period of ACDUTRA and applies for a different disability during that same period of ACDUTRA whether the presumption of service connection and/or the presumption of aggravation applies to that claim.  Here, the question is irrelevant as the Board finds that service connection for the claimed disability is warranted, and there is no medical evidence of the Veteran's mental condition prior to his service, and the May 1979 Report of Medical Examination shows no psychiatric disorder was clinically identified.  Dr. A.H.S. opined that the Veteran's mental disorder pre-existed service and was aggravated beyond its natural progression in service.  Dr. A.H.S. does not definitively indicate whether the mental disorder is a defect or disease but his findings suggest that the mental disorder is capable of worsening, and thus, regardless of the characterization, must be treated as a disease for VA purposes.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014) ("a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect").  The record does not reflect that the Veteran was hospitalized "for several months" as noted by Dr. A.H.S. (rather, it was three weeks), but does otherwise show that the Veteran sustained a left knee injury for which he required pain medication that ended his career in the military.  The Board resolves reasonable doubt in favor of the Veteran and finds that he has met his burden of establishing that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.   

In light of the foregoing, the criteria for entitlement to service connection for bipolar disorder have been met.  In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability from in-service events.  The chronic mental disability resulting from the in-service events has been clinically identified as bipolar disorder.  As the Board finds that service connection is warranted for bipolar disorder, a full grant of the benefit sought on appeal has been awarded.


ORDER

Entitlement to service connection for bipolar disorder is granted.




REMAND

The Veteran contends that his service-connected left knee disability is more disabling than currently evaluated.  He also contends that he incurred a low back disability, a right knee disability, an acquired psychiatric disability other than PTSD (which he characterized as depression), plantar fasciitis of both feet, bilateral pes planus, and posterior tibial tendinopathy of both feet during active service.  He alternatively contends that his service-connected left knee disability caused or aggravated (permanently worsened) each of these claimed disabilities.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's increased rating claim for a left knee disability, the Board notes that he testified in July 2015 that this disability had worsened since his most recent VA examination.  See Board hearing transcript dated July 13, 2015, at pp. 7-10.  A review of the Veteran's VBMS eFolder indicates that his most recent VA examination for his service-connected left knee disability occurred in December 2012.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that, when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in December 2012, the Board finds that, on remand, he should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected left knee disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's service connection claim for a low back disability, the Board notes that he was examined for this disability in May 2009.  Unfortunately, however, although the May 2009 VA examiner opined that it was less likely than not that the Veteran's low back disability was related to his service-connected left knee disability, he provided no rationale for this negative nexus opinion.  This examiner also was not asked to provide and did not provide an opinion concerning whether the Veteran's low back disability was related to active service on a direct service connection basis.  See generally 38 C.F.R. §§ 3.303, 3.304 (2015).

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Given the foregoing, the Board finds that the May 2009 VA spine examination report is inadequate for VA purposes.  See also 38 C.F.R. § 4.2.  Thus, on remand, the Veteran should be scheduled for an updated VA examination which addresses the contended etiological relationship between his low back disability and active service, including as due to a service-connected left knee disability.

With respect to the Veteran's service connection claim for a right knee disability, the Board notes that it is not clear from a review of the claims file whether he currently experiences a right knee disability which could be related to active service, including as due to a service-connected left knee disability.  The Veteran has asserted consistently throughout the pendency of this appeal that his current right knee disability is related to active service or, alternatively, his service-connected left knee disability caused or aggravated his right knee disability.  The medical evidence shows that he was diagnosed as having right knee strain following private outpatient treatment in October 2002 and as having degenerative joint disease of the knees following VA outpatient treatment in December 2006.  VA joints examination in May 2009 found that the Veteran's right knee was normal clinically and there was no pathology for a diagnosis of a right knee disability, however.  The Board notes in this regard that service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Given the foregoing, and because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his right knee disability, including as due to a service-connected left knee disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's service connection claims for plantar fasciitis of both feet, bilateral pes planus, and for posterior tibial tendinopathy of both feet, each including as due to a service-connected left knee disability, the record evidence discloses current diagnoses for each of these disabilities.  To date, the AOJ has not scheduled the Veteran for appropriate examinations to determine the nature and etiology of each of these disabilities.  It appears that the AOJ denied each of these claims, in part, because of the absence of medical nexus opinion evidence linking the Veteran's current plantar fasciitis of both feet, bilateral pes planus, and posterior tibial tendinopathy of both feet to active service.  The Board notes in this regard that it is well-settled that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his plantar fasciitis of both feet, bilateral pes planus, and for posterior tibial tendinopathy of both feet, each including as due to a service-connected left knee disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a low back disability, a right knee disability, plantar fasciitis of both feet, bilateral pes planus, or posterior tibial tendinopathy of both feet since his service separation.  Ask him to identify all VA and non-VA clinicians who have treated him for his service-connected left knee disability in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his low back disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a low back disability is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected left knee disability caused or aggravated (permanently worsened) a low back disability.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his right knee disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right knee disability is related to active service or any incident of service.  [If the examiner finds no right knee disability, then the examiner must reconcile this finding with prior diagnoses noted in October 2002 (strain) and December 2006 (degenerative joint disease)].  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected left knee disability caused or aggravated (permanently worsened) a right knee disability.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his plantar fasciitis of both feet.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that plantar fasciitis of both feet is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected left knee disability caused or aggravated (permanently worsened) plantar fasciitis of both feet.  A complete rationale must be provided for any opinions expressed.

5.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his bilateral pes planus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral pes planus is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected left knee disability caused or aggravated (permanently worsened) bilateral pes planus.  A complete rationale must be provided for any opinions expressed.

6.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his posterior tibial tendinopathy of both feet.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that posterior tibial tendinopathy of both feet is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected left knee disability caused or aggravated (permanently worsened) posterior tibial tendinopathy of both feet.  A complete rationale must be provided for any opinions expressed.

7.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected left knee disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected left knee disability is manifested by ankylosis in flexion between 10 and 20 degrees, ankylosis in flexion between 20 and 45 degrees, or extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  The examiner also is asked to state whether the Veteran's service-connected left knee disability is manifested by leg extension limited to 30 degrees or leg extension limited to 45 degrees.  The examiner further is asked to state whether the Veteran's service-connected left knee disability is manifested by non-union of the tibia and fibular with loose motion requiring a brace.  A complete rationale must be provided for any opinions expressed.

8.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

9.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


